 

Case 3:20-cv-01357-JSC Document 5-1 Filed 03/04/20 Page 1of1

OFFICERS
J. Stephen Smith
President

Thomas N. Kerrick
President-Elect

J.D. Meyer
Vice President

Douglas C. Ballantine
Immediate Past President

Zachary A. Horn
Chair, Young Lawyers Division

EXECUTIVE DIRECTOR
John D. Meyers

KENTUCKY BAR ASSOCIATION
514 WEST MAIN STREET
FRANKFORT, KENTUCKY 40601-1812
(502) 564-3795
FAX (502) 564-3225

www.kybar.org

 

THIS IS TO CERTIFY THAT

JAMIR ANREE DAVIS
106 Winding Way, Unit C
Covington, Kentucky 41011

Membership No. 98041

BOARD OF GOVERNORS
Mindy G. Barfield

Rhonda Jennings Blackburn
Matthew P. Cook

Melinda G. Dalton

Susan Montalvo-Gesser
Todd V. McMurtry

Eileen M. O’Brien

James M. Ridings

W. Fletcher Schrock

Gary J. Sergent

Bobby C. Simpson

Van F. Sims

Judge John F. Vincent

J. Tanner Watkins

as an active member in good standing with the Kentucky Bar Association as required by the
Rules of the Supreme Court of Kentucky, no record of any complaints or charges of any kind
having been preferred against him. Dated this 3 day of March, 2020.

 

JOHN MEYERS
REGISTRAR

 

 
